Case 18-90076-MM     Filed 01/14/20   Entered 01/14/20 17:30:02    Doc 64    Pg. 1 of 1




                             TENTATIVE RULING

             ISSUED BY JUDGE MARGARET M. MANN


  Adversary Case Name: JUSTIN PANNU & ERICK ESPINOSA & CIRCLE
  DIAMOND CAPITAL, LLC & KROUSE FAMILY TRUST & ART WELLS & JUDI
  WELLS v. BAYLESS EARL COBB

  Adversary Number: 18-90076

  Case Number:        18-01339-MM7

  Hearing:     10:00 AM Thursday, January 16, 2020

  Motion:      PRE-TRIAL STATUS CONFERENCE (fr. 12/12/19)


  Having extended the discovery cut off date and allowed the amendment of the
  answer to the complaint, the court continues this status conference until May 14,
  2020, at 10:00 a.m. in Dept. 1. Status conference reports are due to be filed not
  later than May 7, 2020. Appearances at the January 16, 2020 hearing are
  excused.
